***********
The undersigned have reviewed the prior Decision and Order based upon the record of the proceedings before Deputy Commissioner Ledford. The appealing party has not shown good grounds to reconsider the evidence; receive further evidence; rehear the parties or their representatives; or amend the Decision and Order.
                               ***********
Based upon the evidence of record, the Full Commission adopts the findings of fact found by the Deputy Commissioner as follows:
 FINDINGS OF FACT
1. Plaintiff is incarcerated in the North Carolina Department of Correction and is currently housed at Forsyth Correctional Center in Winston-Salem, North Carolina.
2. Plaintiff alleges that in January 2000, he developed skin problems, including a rash on his feet and his body, due to unsanitary conditions in the shower area of the Warren County Correctional facility where he was housed. Plaintiff further complains that the medical staff failed to properly diagnose or treat his skin conditions. However, plaintiff made no specific complaints against Nurse Fowler, who testified in this case. In fact, plaintiff testified that Ms. Fowler has been attentive to his needs.
3. Ms. Fowler testified that plaintiff has been treated by medical staff for boils in his neck area. The cause of these boils was not established, but plaintiff previously wore his hair in long dreadlocks and was advised to cut his hair to prevent further irritation or infection. At the time of the deputy commissioner hearing in this matter, plaintiff continued to wear long hair in braids.
4. The evidence fails to establish that plaintiff has not been given appropriate medical care for his skin problems, such as boils or rashes.
5. The evidence also fails to establish that any skin problems plaintiff may have developed were due to conditions in the prison's shower area. Plaintiff complained about a rash on his feet. However, plaintiff admitted that he was issued shower shoes to wear in the shower area to protect against bacteria.
                               ***********
Based upon the findings of fact, the Full Commission concludes as follows:
 CONCLUSIONS OF LAW
1. Plaintiff has failed to prove that he was injured around January 2000 as a result of any negligence by the medical or correctional staff at Warren Correctional Center with regard to the development or treatment of his skin problems. Therefore, plaintiff's claim must be denied pursuant to N.C. Gen. Stat. § 143-291 et seq.
                               ***********
Based upon the foregoing findings of fact and conclusions of law, the Full Commission affirms the holding of the Deputy Commissioner and enters the following:
 ORDER
1. Plaintiff's claim is hereby DENIED.
2. Each side shall bear its own costs.
This the 14th day of October 2002.
                                  S/____________ BUCK LATTIMORE CHAIRMAN
CONCURRING:
  S/_____________ THOMAS J. BOLCH COMMISSIONER
  S/______________________ LAURA KRANIFELD MAVRETIC COMMISSIONER